Citation Nr: 1409458	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-44 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 
 
Following the most recent supplemental statement of the case in February 2013, the Veteran submitted an additional lay statement and medical records.  The Board observes that the newly submitted evidence was not accompanied by a waiver of RO consideration.  Nevertheless, because the Veteran's claims must be remanded for reasons explained below, the Veteran will have an additional opportunity for consideration of that evidence by the agency of the original jurisdiction (AOJ).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the veteran's waiver).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.

Knees

The Veteran contends that he injured both knees during service while stationed at Camp Lejeune and that he has had bilateral knee pain since that time.

An October 1969 entrance examination includes a normal clinical evaluation of the lower extremities.  The Veteran was diagnosed with pes planus, not considered disabling.

An April 1971 service treatment record (STR) shows that the Veteran was treated at the Camp Lejeune orthopedic clinic for left knee pain and swelling.  He reportedly had dropped a concrete block on the medial aspect of his left knee three weeks earlier.  The pain and swelling had subsided after one week, but reoccurred two days earlier while watching television.  X-rays were normal.  A physical examination was also normal, "except for slight swelling and tenderness over [illegible] of vastus medialis."  A cylinder cast was applied.  Some slight soreness was noted when the cast was removed one week later.  The clinician recommended that the Veteran decrease his activity for two weeks and return as needed.

The Veteran received a medical board discharge in March 1972 for bilateral pes plans and bilateral hammer toe deformity, second toes.

Post-service VA treatment records dated from 2007 through 2013 contain evidence of current left and right knee disabilities.  In January 2008, it was noted that the Veteran was "massively obese" and that he worked as a subcontractor laying floors.  In May 2009, a physical therapist diagnosed bilateral knee pain secondary to patellar tendinitis.  In February 2010, the Veteran stated that his previous doctor told him his knee disabilities were due to the in-service injury, but that his new doctor "denied that."  In April 2010, a rheumatologist noted that the Veteran's pain is "out of proportion to the objective physical findings."  He wrote:  "Patient believes that his injury in 1971 is the likely cause of his 38 years of knee symptoms.  The history and examination do not support that notion, but I doubt that any provider will be able to refute his contention without more testing."

A July 2010 VA joint examination report shows that the Veteran reported a history of dropping a concrete block on his left knee in 1971.  He stated that over the years he developed progressive bilateral knee pain, weakness, swelling, stiffness, and instability.  The examiner, a physician's assistant, diagnosed bilateral medial meniscus tear via MRI, but refused to speculate as to whether the Veteran's current left knee disability was caused by the in-service left knee injury.  

The Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, on remand, a new VA examination should be scheduled.

Also, it appears that there are outstanding treatment records.  On the October 2010 VA Form 9, the Veteran stated "I hope to go to [] North Carolina to gather other information you could not find."  The AOJ should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.

PTSD
	
The Veteran contends that, in the course of his work as a medical assistant during service, he experienced stressful events which he persistently recollects. 

STRs reflect no psychiatric complaints or treatment.  

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of medical assistant.   

Post service VA treatment records dated from 2007 through 2013 show that the Veteran was seen for psychiatric and addiction problems.  These records contain diagnoses of depression, PTSD, and personality disorder.

These facts raise the possibility of a link between service and a current PTSD diagnosis.  Consequently, a medical opinion is required regarding whether the Veteran has PTSD and, if so, whether the cited stressor events are sufficient to support a diagnosis of PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file indicates that the Veteran receives disability benefits for PTSD from the Social Security Administration  (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Finally, the Board notes that in March 2013, after the February 2013 statement of the case (SSOC) was issued, the Veteran submitted additional evidence consisting of a lay statement.  This new evidence, while duplicative, should be considered by the AOJ in its SSOC. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any private and/or VA and/or military health care providers for the claimed knee disabilities since January 1971.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3. After steps 1-2 have been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed left or right knee disability.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left or right knee disability had its clinical onset in service or is otherwise related to active duty, to include the 1971 in-service injury.
 
The examiner should specifically address the Veteran's competent assertions of bilateral knee pain since service, the April 1971 STRs, the March 1972 medical board report, and any relevant post-service treatment records.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

4. After steps 1-2 have been completed, schedule the Veteran for a VA PTSD examination to determine the nature, extent, and etiology of any PTSD that he may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  All pertinent psychiatric pathology should be annotated in the examination report.  In particular, the examiner should address the following questions:

a) Does the Veteran currently have PTSD?

b) If PTSD is diagnosed, is it at least as likely as not, i.e. 50 percent or greater probability, that the Veteran's PTSD began during or is causally related to any incident of service? 

In answering these questions, the examiner should address the Veteran's contentions and the post-service psychiatric treatment records.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

5. Then, readjudicate the claims on appeal in light of all information or evidence received, including the new evidence received from the Veteran in March 2013.  If any of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


